                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

 UNITED STATES OF AMERICA,                        )
                                                  )
                       Plaintiff,                 )
                                                  )
 v.                                               )
                                                  )
                                                  )                    No. 3:21-CR-29-KAC-DCP
 DESHAWN WHITED,                                  )
                                                  )
                       Defendant.                 )



                                MEMORANDUM AND ORDER

        All pretrial motions in this case have been referred to the undersigned pursuant to 28 U.S.C.

 § 636(b) for disposition or report and recommendation regarding disposition by the District Court

 as may be appropriate. This case is before the Court on the Defendant’s Motion to Continue Trial

 [Doc. 19], filed on May 17, 2021. The Defendant asks the Court to continue the June 29, 2021

 trial date, because counsel needs additional time to complete his review of the voluminous

 discovery, investigate the facts of the case, and determine whether pretrial motions are needed.

 The motion relates that the Defendant understands all time is excludable under the Speedy Trial

 Act and that the Government does not oppose the requested continuance. The parties have

 conferred with Chambers and agreed on a new trial date of September 14, 2021.

                The Court finds Defendant Whited’s motion to continue the trial and schedule is

 unopposed by the Government and well-taken. The Court also finds that the ends of justice served

 by granting a continuance outweigh the interest of the Defendant and the public in a speedy trial.

 18 U.S.C. § 3161(h)(7)(A). Based upon the representations in the motion, defense counsel needs

 additional time to complete his review of discovery, which he describes as voluminous. Defense




Case 3:21-cr-00029-KAC-DCP Document 20 Filed 05/28/21 Page 1 of 3 PageID #: 58
 counsel also needs time to investigate factual and legal matters and potentially to file pretrial

 motions. The Court finds that these pretrial preparations cannot be concluded by June 29 trial date

 or in less than four months. The Court concludes that without a continuance, defense counsel

 would not have the reasonable time necessary to prepare for trial, even proceeding with due

 diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv).


                The motion to continue the trial and schedule [Doc. 19] is GRANTED. The trial

 of this case is reset to September 14, 2021. The Court finds that all the time between the filing of

 the motion on May 17, 2021, and the new trial date of September 14, 2021, is fully excludable

 time under the Speedy Trial Act for the reasons set forth herein. See 18 U.S.C. § 3161(h)(1)(D)

 & -(7)(A)-(B). The Court also sets a new schedule in this case, which is stated in detail below.


        Accordingly, it is ORDERED as follows:

           (1) The Defendant’s Motion to Continue Trial [Doc. 19] is GRANTED;

           (2) The trial of this matter is reset to commence on
               September 14, 2021, at 9:00 a.m., before the Honorable Katherine
               A. Crytzer, United States District Judge;

           (3) All time between the filing of the motion on May 17, 2021, and the
               new trial date of September 14, 2021, is fully excludable time under
               the Speedy Trial Act for the reasons set forth herein;

           (4) The deadline for filing pretrial motions is extended to June 17,
               2021. Responses are due on or before July 1, 2021;

           (5) The new deadline for filing a plea agreement in the record and
               providing reciprocal discovery is August 13, 2021;

           (6) The parties are to appear before the undersigned for a final pretrial
               conference on August 31, 2021, at 11:00 a.m.

           (7) The deadline for filing motions in limine is also August 30, 2021;
               and



                                                  2

Case 3:21-cr-00029-KAC-DCP Document 20 Filed 05/28/21 Page 2 of 3 PageID #: 59
         (8) Requests for special jury instructions with appropriate citations to
             authority pursuant to Local Rule 7.4. shall be filed on or before
             September 3, 2021.

                     IT IS SO ORDERED.


                                                   ENTER:


                                                   Debra C. Poplin
                                                   United States Magistrate Judge




                                              3

Case 3:21-cr-00029-KAC-DCP Document 20 Filed 05/28/21 Page 3 of 3 PageID #: 60
